Darden, Judge
(dissenting):
I would affirm the findings and sentence in this case, for I consider the search of the appellant’s person an incident of his arrest for which there was probable cause.
A military police patrol may reasonably be expected to investigate a gathering of persons in an on-base wooded area. Discovery of the contraband cigarettes at the feet of Myers and his companions in this area constituted probable cause for the appellant’s arrest. Reasonable suspicions are raised to the level of probable cause by the existence of circumstances such as those in this case. (United States v Lewis, 362 F2d 759 (CA 2d Cir) (1966).)